[PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                            U.S. COURT OF
                                                               APPEALS
                             No. 00-10426                 ELEVENTH CIRCUIT
                         Non-Argument Calendar               MAR 09 2001
                                                           THOMAS K. KAHN
                       ________________________                 CLERK

                  D. C. Docket No. 98-01043-CV-AH-C



RONALD WASHINGTON, a.k.a. Boo Washington,

                                                     Petitioner-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                     Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                      _________________________
                             (March 9, 2001)


Before BLACK, MARCUS and COX, Circuit Judges.

PER CURIAM:
       We review Ronald Rene Washington’s appeal of the district court’s dismissal

of his 28 U.S.C. § 2255 motion as untimely. We reverse.

                                         Background

       In April 1994, Washington was convicted of conspiring to distribute crack

cocaine. This court affirmed Washington’s conviction and sentence in July 1997.

Washington then petitioned the Supreme Court for a writ of certiorari; his petition was

denied on October 6, 1997.1 See United States v. Washington, 522 U.S. 895, 118

S. Ct. 239 (1997). Following the denial of his certiorari petition, Washington

completed and signed pro se a form § 2255 motion, dating the motion October 6,

1998. Washington’s motion was received by the clerk of the district court on October

21, 1998. The Government moved to dismiss, contending that Washington had failed

to file his motion within § 2255's one-year statute of limitations. The district court

dismissed Washington’s motion as untimely.                We review the district court’s

determination de novo. See Steed v. Head, 219 F.3d 1298, 1300 (11th Cir. 2000).

                                         Discussion

       AEDPA provides that, barring other circumstances not relevant here, the one-

year limitation period to file a motion to vacate runs from the “date on which the



       1
               The district court’s finding that the Supreme Court denied Washington’s petition
on October 9, 1997 was in error.

                                               2
judgment of conviction becomes final.” 28 U.S.C. § 2255. This court has yet to

address at what point a conviction becomes final in cases where a defendant is

unsuccessful on appeal and thereafter files a petition for a writ of certiorari with the

Supreme Court. The courts that have addressed the question have uniformly held that

the time period begins to run when the Supreme Court either denies certiorari or issues

a decision on the merits. See United States v. Thomas, 203 F.3d 350, 355 (5th Cir.

2000); United States v. Marcello, 212 F.3d 1005, 1008 (7th Cir.), cert. denied, 121 S.

Ct. 188 (2000); Kapral v. United States, 166 F.3d 565, 570 (3d. Cir. 1999); Rogers v.

United States, 180 F.3d 349, 352 (1st. Cir. 1999), cert. denied, 120 S. Ct. 958 (2000);

United States v. Simmonds, 111 F.3d 737, 744 (10th Cir. 1997). We are persuaded by

the analysis of our sister circuits and hold that Washington’s conviction became final

on October 6, 1997, the day the Supreme Court denied his certiorari petition.

      The question therefore becomes whether Washington’s motion was filed within

AEDPA’s one-year statute of limitations. Federal Rule of Civil Procedure 6(a)

provides that “[i]n computing any period of time prescribed or allowed by . . . any

applicable statute, the day of the act, event or default from which the designated

period of time begins to run shall not be included.” See Fed. R. Civ. P. 6(a). Here,

the time for Washington to file his § 2255 motion was triggered by the October 6,

1997 denial of certiorari by the Supreme Court. Applying AEDPA’s statute of


                                           3
limitations in the light of Rule 6(a) and computing the time from the day following the

Court’s decision, we conclude that Washington had until October 7, 1998 to file his

§ 2255 motion.

       The district court dismissed Washington’s motion because it was not received

by the clerk until October 21, 1998. This was in error. We have previously held that

a prisoner’s pro se § 2255 motion is deemed filed the date it is delivered to prison

authorities for mailing. See Adams v. United States, 173 F.3d 1339, 1340-41 (11th

Cir. 1999). The Government now concedes that the “mailbox rule” should have been

applied in this case.2

       Under the mailbox rule, the burden is on prison authorities to prove the date a

prisoner delivered his documents to be mailed. See Garvey v. Vaughn, 993 F.2d 776,

781 (11th Cir. 1993). Absent evidence to the contrary in the form of prison logs or

other records, we will assume that Washington’s motion was delivered to prison

authorities the day he signed it, October 6, 1998. The Government has offered no

evidence to support a conclusion that the motion was delivered at a later date.

Because Washington’s motion was delivered to prison authorities within one year of




       2
                At the time it moved to dismiss Washington’s motion as untimely, the
Government failed to call to the attention of the district court either the mailbox rule or the fact
that it should be applied in this case.

                                                  4
his judgement of conviction becoming final, the motion was timely and the district

court erred in granting the motion to dismiss.

      REVERSED AND REMANDED.




                                          5